




PERFORMANCE RESTRICTED STOCK AGREEMENT
(2015 Stock Award and Incentive Plan)




This PERFORMANCE RESTRICTED STOCK AGREEMENT, dated as of ______________________
(the “Agreement”), by and between Apartment Investment and Management Company, a
Maryland corporation (the “Company”), and _________________ (the “Recipient”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings set forth in the Apartment Investment and Management
Company 2015 Stock Award and Incentive Plan (the “Plan”).


WHEREAS, effective ________________________ (the “Date of Grant”), the
Compensation and Human Resources Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company granted the Recipient a Performance
Restricted Stock Award, pursuant to which the Recipient shall receive shares of
the Company’s Class A Common Stock, par value $0.01 per share (“Common Stock”),
pursuant to and subject to the terms and conditions of the Plan.


NOW, THEREFORE, in consideration of the Recipient’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.Number of Shares and Share Price. The Company hereby grants the Recipient a
Performance Restricted Stock Award (the “Stock Award”) with a target of
_____________ shares of Common Stock (the “Restricted Stock”) pursuant to the
terms of this Agreement and the provisions of the Plan. The target number of
shares subject to this Stock Award (the “Target Award”) was determined by
dividing $________ by $_______ per share, which was the average closing price of
Aimco’s Common Stock on the New York Stock Exchange for the five trading days up
to and including the Date of Grant. The Recipient may ultimately vest into more
shares of Common Stock or fewer or no shares of Common Stock, as set forth in
more detail in this Agreement.


2.Restrictions and Restricted Period.


(a)Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture until the lapse of the Restricted Period (as
defined below). The Company shall not be required (i) to transfer on its books
any shares of Restricted Stock which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.


(b)Lapse of Restrictions; Restricted Period. The restrictions set forth above
shall lapse and the Restricted Stock shall become freely transferable (provided,
that such transfer is otherwise in accordance with federal and state securities
laws) and non-forfeitable as set forth in this Section 2(b) and on Exhibit A.



--------------------------------------------------------------------------------






(i)    The Company’s total shareholder return (as defined in more detail on
Exhibit A, “TSR”) over the period beginning on ___________ and ending on
___________ (the “Performance Period”), as calculated by comparison to the
indices stipulated on Exhibit A to this Agreement (and using the methodology set
forth on such Exhibit A), shall be compared to the threshold, target and maximum
TSR hurdles set forth on Exhibit A to determine the “Vesting Portion” (as
defined on Exhibit A) of the Stock Award as a percentage of the Target Award.
Such calculations shall be determined by the Committee no later than ___________
(the date of such determination, the “Determination Date”). Restrictions with
respect to 50% of the related Vesting Portion of the Stock Award set forth on
Exhibit A shall lapse as of the later of the Determination Date and the third
anniversary of the Date of Grant (the “Vesting Date”), with the restrictions on
the remaining 50% of such Vesting Portion lapsing on the fourth anniversary of
the Date of Grant (the “Anniversary Date”).


(ii)    Except as set forth in Section 3, each such lapse of restrictions shall
occur only if the Recipient has remained employed by the Company through the
Vesting Date or the Anniversary Date, as the case may be (the “Restricted
Period”). The portion of the Restricted Stock which does not vest as of the
Vesting Date (or the Anniversary Date, as the case may be) based on TSR
performance, and any related accrued but unpaid dividends that are at that time
subject to restrictions as set forth herein, shall, as of the Vesting Date (or
the Anniversary Date, as the case may be), be forfeited to the Company without
payment of any consideration by the Company, and neither the Recipient nor any
of his or her successors, heirs, assigns or personal representatives shall
thereafter have any further rights or interests in such shares of Restricted
Stock or certificates.


(iii)    In order to enforce the foregoing restrictions, the Committee may (A)
require that the certificates representing the shares of Restricted Stock remain
in the physical custody of the Company or in book entry until any or all of such
restrictions expire or have been removed, and (B) cause a legend or legends to
be placed on the certificates or book entry which make appropriate reference to
the restrictions imposed under the Plan.


(iv)    All determinations with respect to the calculations pursuant to this
Agreement shall be made in the sole discretion of the Committee.


(c)Rights of a Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends and the right to vote such shares, subject to the provisions of
paragraph 2(d) hereof.


(d)Dividends. Stock distributed in connection with a Common Stock split or
Common Stock dividend, and other property distributed as a dividend (including
cash), shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Common Stock or other
property has been distributed. Notwithstanding the generality

2

--------------------------------------------------------------------------------




of the foregoing, cash dividends paid on Restricted Stock shall be deferred for
payment until the date of vesting (if any) of the related shares of Restricted
Stock; provided such deferral is in compliance with Section 409A of the Code, in
cash, shares of Common Stock or other property.


3.    Termination of Employment. Except as otherwise set forth in this
Agreement, in the event that the Recipient ceases to be employed by the Company
for any reason prior to the lapse of the Restricted Period, then the Restricted
Stock and any accrued but unpaid dividends that are at that time subject to
restrictions set forth herein, shall be forfeited to the Company without payment
of any consideration by the Company, and neither the Recipient nor any of his or
her successors, heirs, assigns or personal representatives shall thereafter have
any further rights or interests in such shares of Restricted Stock or
certificates. In the event that the Recipient’s employment with the Company is
terminated due to his death or total and permanent disability, then the
Restricted Period set forth in Section 2(b) hereof shall immediately lapse and
the Restricted Stock shall become immediately and fully vested, with the level
of TSR performance calculated as if the date of termination was the final day of
the Performance Period, and as if the level of TSR performance as of such date
was the higher of (a) target or (b) actual TSR performance as of such date, as
determined in the sole discretion of the Committee in accordance with Section
2(b) and Exhibit A. Restricted Stock not vesting in accordance with the
foregoing sentence shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Recipient nor any of his or her
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares of Restricted Stock or certificates.
For purposes of this Section 3, the Recipient’s employment will have terminated
by reason of total and permanent disability if, in the reasonable and good faith
judgment of the Committee, the Recipient is totally and permanently disabled and
is unable to return to or perform his or her duties on a full-time basis.


4.    Change in Control. The Restricted Stock issued hereunder shall, in
addition to any provisions relating to vesting contained in this Agreement,
become immediately and fully vested, and the Restricted Period set forth in
Section 2(b) hereof shall immediately lapse, upon the termination of the
Recipient’s employment with the Company by the Company without Cause or by the
Recipient for Good Reason, in either case within twelve (12) months following
the occurrence of a Change in Control (as defined below), with the level of TSR
performance calculated as if the date of the Change in Control was the final day
of the Performance Period, and as if the level of TSR performance as of such
date was the higher of (a) target or (b) actual TSR performance as of such date,
as determined in the sole discretion of the Committee in accordance with Section
2(b) and Exhibit A.


(a)    For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:


(i)    an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such person has “beneficial ownership” (within the meaning of
Rule 13d‑3 promulgated under the Exchange Act) (“Beneficial Ownership”) of 50%
or more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred, the acquisition of Voting Securities in a Non-Control Acquisition (as

3

--------------------------------------------------------------------------------




hereinafter defined) shall not constitute an acquisition that would cause a
Change in Control. “Non-Control Acquisition” shall mean an acquisition (A) by or
under an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company or in which the Company serves as a
general partner or manager (a “Subsidiary”), (B) by the Company or any
Subsidiary, or (C) by any person in connection with a Non-Control Transaction
(as hereinafter defined). “Non-Control Transaction” shall mean a merger,
consolidation, share exchange or reorganization involving the Company, in which
(1) the stockholders of the Company, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 50% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation, share exchange or reorganization,
and (2) the individuals who were members of the Board of Directors of the
Company immediately prior to the execution of the agreement providing for such
merger, consolidation, share exchange or reorganization constitute at least 50%
of the members of the board of directors of the Surviving Company;


(ii)    the individuals who constitute the Board as of the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least 50% of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall be considered as a
member of the Incumbent Board; provided, further, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “election contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) (an “Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or


(iii)    the consummation of any of the following: (A) a merger, consolidation,
share exchange or reorganization involving the Company (other than a Non-Control
Transaction); (B) a complete liquidation or dissolution of the Company; or (C)
the sale or other disposition of all or substantially all of the assets of the
Company to any person (other than a transfer to a Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (a “Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company that, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by such Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, such Subject Person becomes the Beneficial Owner of
any additional Voting Securities that increases the percentage of the then
outstanding Voting Securities Beneficially Owned by such Subject Person, then a
Change in Control shall occur.



4

--------------------------------------------------------------------------------




(b)    “Cause” shall mean the termination of the Recipient’s employment because
of the occurrence of any of the following events, as determined by the Board in
accordance with the procedure below:


(i) the failure by the Recipient to attempt in good faith to perform his or her
duties or to follow the lawful direction of the individual to whom the Recipient
reports; provided, however, that the Company shall have provided the Recipient
with written notice of such failure and the Recipient has been afforded at least
fifteen (15) days to cure same;


(ii) the indictment of the Recipient for, or the Recipient’s conviction of or
plea of guilty or nolo contendere to, a felony or any other serious crime
involving moral turpitude or dishonesty;


(iii) the Recipient’s willfully engaging in misconduct in the performance of his
or her duties (including theft, fraud, embezzlement, securities law violations,
a material violation of the Company’s code of conduct or a material violation of
other material written policies) that is injurious to the Company, monetarily or
otherwise, in more than a de minimis manner;


(iv) the Recipient’s willfully engaging in misconduct unrelated to the
performance of his or her duties for the Company that is materially injurious to
the Company, monetarily or otherwise;


(v) the material breach by the Recipient of any material written agreement with
the Company.


For purposes of this Section 4(b), no act, or failure to act, on the part of the
Recipient shall be considered “willful” unless done, or omitted to be done, by
the Recipient in bad faith and without reasonable belief that his or her action
or omission was in the best interest of the Company. Any termination shall be
treated as a termination for Cause only if (i) the Recipient is given at least
five (5) business days’ written notice of termination specifying the alleged
Cause event and shall have the opportunity to appear (with counsel) before the
full Board to present information regarding his or her views on the Cause event,
and (ii) after such hearing, the Recipient is terminated for Cause by at least a
majority of the Board. After providing the notice of termination in the
foregoing sentence, the Board may suspend the Recipient with full pay and
benefits until a final determination pursuant to this Section 4(b) has been
made. Notwithstanding the foregoing provisions of this Section 4(b), if the
Recipient is party to an employment agreement with the Company that provides a
definition of Cause, such definition shall apply instead of the foregoing
provisions of this Section 4(b).


(c)    “Good Reason” shall mean (i) a reduction in the Recipient’s base salary;
(ii) a material diminution in the Recipient’s title or responsibilities; or
(iii) relocation of the Recipient’s primary place of employment more than fifty
miles; provided, however, that the Recipient may only terminate employment for
Good Reason by delivering written notice to the Board within ninety (90) days
following the date on which the Recipient first knows of the event constituting
Good Reason, which notice specifically identifies the facts and circumstances
claimed by the Recipient to constitute Good Reason, and the Company has failed
to cure such facts and circumstances within thirty (30) days after receipt of
such notice; and provided further, however, that if the Recipient is party to an
employment agreement with the Company that provides

5

--------------------------------------------------------------------------------




a definition of Good Reason, such definition shall apply instead of the
foregoing provisions of this Section 4(c).




5.    Tax Withholding; Tax Treatment.
    
(a)    Tax Withholding. Notwithstanding anything to the contrary, the release of
the shares of Restricted Stock hereunder shall be conditioned upon the Recipient
making adequate provision for federal, state or other withholding obligations,
if any, which may arise upon the vesting of the Restricted Stock.


(b)    Tax Treatment. Set forth below is a brief summary as of the Date of Grant
of certain United States federal tax consequences of the award of Restricted
Stock. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR FOREIGN TAX
CONSEQUENCES THAT MAY BE APPLICABLE TO THE RECIPIENT. THE RECIPIENT UNDERSTANDS
THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE.


To ensure compliance with Treasury Department regulations, we advise you that,
unless otherwise expressly indicated, any federal tax advice contained in this
Agreement was not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding tax-related penalties under the Code or (ii) promoting,
marketing or recommending to another party any tax-related matters addressed
herein.


The Recipient shall recognize ordinary income at the time or times the
Restricted Stock vests in an amount equal to the aggregate Fair Market Value of
such shares on each such date.


The Recipient hereby acknowledges and agrees that, with respect to the grant of
Restricted Stock, the Recipient will not make an election with the Internal
Revenue Service electing pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”), to be taxed currently on the aggregate Fair
Market Value of the Restricted Stock as of the Date of Grant. The Recipient
further acknowledges and agrees that if the Recipient makes such an election,
the grant of Restricted Stock shall be immediately forfeited and shall be of no
further force or effect.


BY SIGNING THIS AGREEMENT, THE RECIPIENT REPRESENTS THAT HE OR SHE HAS REVIEWED
WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE OR
SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE RECIPIENT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


6.    Miscellaneous.

6

--------------------------------------------------------------------------------






(a)    Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement of the Company and the Recipient concerning the
subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.


(b)    Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.


(c)    Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company or the Recipient will be deemed an original and
all of which together will be deemed the same agreement.


(d)    Notices. Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, addressed, if to the Company or the Committee, to the attention of
the General Counsel of the Company at the principal office of the Company and,
if to the Recipient, to the Recipient’s last known address contained in the
personnel records of the Company.


(e)Succession and Transfer. Each and all of the provisions of this Agreement are
binding upon and inure to the benefit of the Company and the Recipient and their
permitted successors, assigns and legal representatives.


(f)Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.


(g)Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.


(h)Plan Controls. This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan are hereby incorporated by
reference into this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern. By signing this Agreement, the Recipient confirms that he
or she has received a copy of the Plan and has had an opportunity to review the
contents thereof.


(i)No Guarantee of Continued Service. The Recipient acknowledges and agrees that
nothing herein, including the opportunity to make an equity investment in the
Company, shall be deemed to create any implication concerning the adequacy of
the Recipient’s services to the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary shall be construed as an agreement by the
Company, any Company Subsidiary or any Partnership or Partnership Subsidiary,
express or implied, to employ the Recipient or contract for the Recipient’s
services, to restrict the right of the Company, any Company Subsidiary or any
Partnership or Partnership Subsidiary, as applicable, to discharge the Recipient
or cease contracting for the Recipient’s services

7

--------------------------------------------------------------------------------




or to modify, extend or otherwise affect in any manner whatsoever, the terms of
any employment agreement or contract for services that may exist between the
Recipient and the Company, any Company Subsidiary or any Partnership or
Partnership Subsidiary, as applicable.






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


APARTMENT INVESTMENT AND
MANAGEMENT COMPANY
 
 
 
By:
 
 
Lisa R. Cohn
 
Executive Vice President and General Counsel
 
 
RECIPIENT:
 
 
By:
 
 
 
Address








8